ATTACHMENT TO ADVISORY ACTION

In response to AFCP 2.0 filed 8/24/2022.  Claims 1-3, 8-12, and 18-19 are pending.  Claims 10 and 11 are withdrawn.  Claims 1-3, 8-9, 12, and 18-19 are examined thusly.  Claim 1 was amended.

This amendment will not be entered for the following reasons:
	Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Newly amended claim 1 narrows the scope to recite the AR film coating contains CYTOP® and a compound containing a cyclic olefin and the organic nonlinear crystal is DAST.  The limitations as claimed create a new combination and require a novel search and further consideration.  As such, the amendment will not be entered for the above reasons.  As a note, “CYTOP” is a registered trademark that would create 112(b) issues.  See MPEP 2173.05(u).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783